Citation Nr: 0634503	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-14 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.  

2.  Entitlement to service connection for a left knee 
condition, including degenerative joint disease (DJD).  

3.  Entitlement to service connection for bronchitis as a 
result of exposure to herbicides.  

4.  Entitlement to service connection for an ulcer. 

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for a cardiac 
condition.  

7.  Entitlement to service connection for arthritis of the 
left elbow.  

8.  Entitlement to service connection for arthritis of the 
right elbow.  

9.  Entitlement to service connection for arthritis of the 
right shoulder.  

10.  Entitlement to service connection for arthritis of the 
left shoulder.  

11.  Entitlement to service connection for a right clavicle 
condition.  

12.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a kidney condition.  

13.  Entitlement to an initial disability evaluation greater 
than 10 percent for residuals of a left hernia repair.  

14.  Entitlement to an initial compensable evaluation for a 
right hernia repair.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from January 1965 to January 
1966.  After his period of active service, he was transferred 
to the Reserves.  There is no record that he was activated 
subsequent to joining the Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  While written argument was submitted by 
the veteran's representative in October 2005, the veteran 
chooses to proceed without his representative at his hearing 
before the undersigned in November 2005.  

The issue of entitlement to service connection for bronchitis 
on a direct basis was previously denied in a May 1980 Board 
decision.  The veteran has filed a new claim stating that his 
bronchitis is due to exposure to herbicides.  The Board will 
only address the issue of service connection for bronchitis 
due to herbicide exposure.  


FINDINGS OF FACT

1.  The veteran's right knee disability existed prior to 
service and was not aggravated by service.  

2.  The veteran does not have current disabilities from 
arthritis of the elbows, arthritis of the shoulders, or a 
right clavicle condition.  

3.  The veteran's left knee condition, bronchitis, ulcer, 
hypertension, and cardiac condition were not caused or 
aggravated by his active military service from January 1965 
to January 1966.

4.  Evidence received since the May 1980 Board decision 
denying service connection for a kidney condition is either 
cumulative or redundant of evidence previously considered, or 
does not relate to an unestablished fact necessary to 
substantiate the claim and raise a reasonable possibility of 
substantiating the claim.  

5.  The veteran has been assigned the highest available 
disability evaluation for his left hernia repair scar.  The 
veteran's hernia residuals are not recurrent.  

6.  The veteran's right hernia scar is not tender or painful.  




CONCLUSIONS OF LAW

1.  Service connection for a right knee disability, arthritis 
of the elbows, arthritis of the shoulders, a right clavicle 
condition, a left knee condition, bronchitis, an ulcer, 
hypertension, and a cardiac condition, is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006). 

2.  No new and material evidence has been received since the 
May 1980 Board decision to reopen a claim for service 
connection for a kidney condition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

3.  The criteria for a higher rating for residuals of a left 
hernia repair have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.114, 4.118, 
Diagnostic Codes (DC) 7338, 7804 (2006).

4.  The criteria for a compensable rating for residuals of a 
right hernia repair have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.114, DC 7338 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  There is no medical evidence of record to 
show that the veteran has arthritis of the elbows, shoulders, 
or a right clavicle condition.  No records show diagnoses of 
or treatment for these conditions.  The only reference to 
arthritis of the elbows and shoulders is in a February 2003 
VA consultation.  No diagnoses were provided.  Further, the 
veteran does not have the medical expertise to diagnose 
himself with arthritis of the elbows, shoulders, or a right 
clavicle condition.  In this regard, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
 
The Board finds that the service and post-service medical 
record, as a whole, provides evidence against a finding that 
the veteran has these disorders, as numerous examinations 
over several years have failed to indicate these disorders.  
Therefore, the veteran does not have disabilities from these 
conditions for VA purposes.  The veteran has current 
diagnoses or treatment for the remaining claimed 
disabilities.  

With regard to the veteran's claim for a right knee 
disability, the Board notes that in its May 2002 rating 
decision, the RO decided that evidence received since a July 
1997 final denial was new and material and subsequently 
reopened the veteran's claim.  The medical evidence of record 
indicates that the veteran's right knee disability condition 
pre-existed service.  For purposes of establishing service 
connection under 38 U.S.C.A. § 1110, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  Only such conditions as recorded on examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a). The presumption of aggravation may be rebutted only 
by clear and unmistakable evidence.  38 C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty for training (INACDUTRA) during which 
the individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2004).  The presumptions under C.F.R. §§ 3.307 and 3.309 do 
not apply because presumptive periods do not apply to ACDUTRA 
or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

At his December 1964 pre-induction examination, the veteran 
reported a "trick" or locked knee.  Additionally, the 
veteran began active duty on January 19, 1965.  Less than a 
month later, on February 3, he complained of a "trick" 
right knee.  On February 9, his right knee was noted to be 
slightly swollen.  The veteran was given a crutch to use.  On 
February 10, his knee was better.  No other complaints of 
right knee pain were shown in his service medical records 
(SMRs) for his period of active duty.  On his September 1969 
Reserves retention physical examination, the veteran reported 
being in a car accident in June 1968 and injuring his right 
knee.  Such a post-service injury provides evidence against 
this claim.  Subsequent to active duty, the veteran was 
treated for a right knee disability.  Eventually he had 
surgery to correct the disability and it did not improve his 
condition.  

The medical evidence of record does not show that the 
veteran's right knee disability, which pre-existed his period 
of active service, was permanently aggravated by his period 
of active service from January 1965 to January 1966.  Clear 
and unmistakable evidence supports this finding in the form 
of both service and the post-service medical records, cited 
above, clearly indicating a condition that pre-existed 
service and was not aggravated by service.

With regard to the veteran's claims for service connection 
for a left knee condition, an ulcer, hypertension, and a 
cardiac condition, there is no medical evidence that provides 
a link between these disabilities and the veteran's period of 
active service.  Additionally, the veteran's SMRs are 
negative for any diagnosis of or treatment for any of these 
disabilities.  In this regard, (with regard to the ulcer), it 
is important for the veteran to understand that he served on 
active duty from January 1965 to January 1966.  Therefore, 
medical records the veteran has cited from 1969 and 1968 do 
not provide a basis to grant these claims.  Simply stated, 
the fact that the veteran may have been discharged from the 
reserves due to an ulcer does not provide a basis to assume 
that the ulcer was caused by this service, as not service 
record or post-service record supports such a finding.  

Additionally, none of these disabilities became manifest to a 
degree of 10 percent or more within one year of the veteran's 
leaving active duty in January 1966.  In this regard, the 
Board must note the lapse of many years between the veteran's 
separation from service and the first treatment for the 
claimed disorder.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  Further, the Board finds that the post-service 
medical record provides highly negative evidence against 
these claims, indicating disorders that did not exist until 
years after service.  The veteran himself failed to note 
these disorders during treatment immediately following his 
active service. 

The Board finds that the preponderance of the evidence is 
against service connection for a left knee condition, an 
ulcer, hypertension, and a cardiac condition.  38 U.S.C.A. 
§ 5107(b).   The appeals are denied.  

The veteran claims that his chronic bronchitis was caused by 
exposure to herbicides.  Diseases associated with exposure to 
certain herbicide agents used in support of military 
operations in the Republic of Vietnam during the Vietnam era 
will be considered to have been incurred in service.  
38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The 
following diseases are associated with herbicide exposure for 
the purposes of the presumption:  chloracne or other acneform 
disease consistent with chloracne, Type II diabetes mellitus, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

There is no evidence of record to show that the veteran 
served in the Republic of Vietnam.  Additionally, bronchitis 
is not one of the diseases associated with herbicide 
exposure.  38 C.F.R. § 3.309(e).  Therefore, the presumption 
does not apply to the veteran.  

Moreover, service connection for bronchitis cannot be 
established on a direct basis because there is no medical 
evidence of record to link bronchitis to his period of active 
service.  The veteran's SMRs are also negative for any 
diagnosis of or treatment for bronchitis.  Further, the post-
service medical record, indicating a disorder that began many 
years after service, also provides more evidence against this 
claim.

The Board finds that the preponderance of the evidence is 
against service connection for bronchitis.  38 U.S.C.A. 
§ 5107(b).  The appeal is denied.  

Beyond the above, the Board must find that the veteran's 
statements, based on his many claims, are entitled to very 
low probative value.  Simply stated, the veteran's many 
claims regarding many disorders that, in some cases, do not 
appear to exist, diminishes the veteran's overall 
credibility.  The Board finds that the veteran's statements, 
taken as a whole, provide more evidence against this case.  
The veteran appears to be under belief that all of these 
disorders (even disorders that the medical record indicates 
do not exist) can be reasonably related to a period of 
service more than 40 years ago, notwithstanding the fact that 
the post-service medical record clearly indicates that these 
disorders began many years after service.  Further, the 
medical evidence the veteran has submitted, rather than 
supporting his claims, overall, tend to indicate disorders 
that began after the veteran's active service ended, 
providing more evidence against these claims, overall. 

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
The Board has made findings that the service record and post-
service record provides evidence against his claims.  Most 
importantly, the Board has found that the veteran's 
statements regarding his claims are not credible.  The Board 
has found that a review of his statements and his testimony 
only places his theories of entitlement into great doubt as 
his recollection of events are in clear conflict with the 
record.  For example, the veteran indicates numerous and 
highly extensive problems during service, yet underwent 
extensive treatment during service in which these disorders 
were never mentioned.  Further, the veteran's post-service 
medical record clearly notes the post-service automobile 
accident, in which the veteran himself has indicated to VA he 
was seriously injured (see the August 2001 individual VA 
therapy notes, citing the veteran's problems after the post-
service accident).  Those statements of fellow service 
members he has provided are clearly outweighed by the record 
which provides extensive evidence against this case.  Thus, 
further development of these issues is not warranted based on 
these key findings.    

In May 1980, the Board denied the veteran's claim for service 
connection for a kidney disorder.  When a rating decision 
issued by the RO is affirmed by the Board, that determination 
is considered final.  See 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1104 (2006).  

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

Evidence received since the May 1980 Board decision consists 
of medical treatment records, two statements from someone who 
served with the veteran, and the transcript of the veteran's 
November 2005 travel Board hearing.  The evidence is new, in 
that it has not been submitted to VA before.  However, the 
Board finds that the evidence is not material because it does 
not relate to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  Specifically, none of the 
evidence received indicates that the veteran's kidney 
condition was incurred during, or aggravated by, his military 
service from January 1965 to January 1966. 

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection a kidney condition.  
The claim is not reopened.  38 U.S.C.A. § 5108.  

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to higher ratings for 
his service-connected residuals of left and right hernia 
repairs, currently evaluated as 10 percent disabling and 
noncompensable, respectively.  His left hernia repair 
residuals are rated by analogy under DC 7338-7804, inguinal 
hernia and scars that are superficial and painful on 
examination.  His right hernia repair residuals are rated 
under DC 7338 only.  38 C.F.R. §§ 4.114, 4.118.  

Under DC 7338, a noncompensable rating is warranted for a 
hernia that is small, reducible, or without true hernia 
protrusion; or for a hernia that is not operated upon, but 
remediable.  A 10 percent rating is warranted for a hernia 
that is postoperatively recurrent, readily reducible, and 
well supported by a truss or belt.  A 30 percent evaluation 
is warranted when the hernia is small, postoperative 
recurrent, or unoperated irremediable, and not well supported 
by a truss, or not readily reducible.  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2006), including, effective August 30, 2002, the 
rating criteria for evaluating skin disorders, such as the 
veteran's scars from his hernia repairs.  See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  Therefore, the Board will 
evaluate the veteran's claim under both the old criteria in 
the VA Schedule for Rating Disabilities and the current 
regulations.  However, the VA's Office of General Counsel 
determined in an opinion that the amended rating criteria, if 
favorable to the claim, can be applied only for periods from 
and after the effective date of the regulatory change.  The 
Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-00 (Apr. 10, 
2000).  

The Board notes that there is no evidence that the scars 
exceed six square inches to warrant application of DC 7801 
(scars, other than head, face, or neck, that are deep or that 
cause limited motion).  There is no evidence that the 
veteran's scars occupy an area of 144 square inches or 
greater to warrant application of DC 7802 (scars, other than 
head, face, or neck, that are superficial and do not cause 
limited motion).  There is no evidence to show that the 
veteran's scars are unstable to warrant application of DC 
7803 (scars, superficial, unstable).  See Butts v. Brown, 5 
Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if supported by explanation and evidence).  

The RO addressed the previous and amended criteria in the 
January 2004 statement of the case (SOC).  Therefore, the 
Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4. Vet. App. 384, 392-94 (1993).  

Under the old criteria for DC 7804, a 10 percent rating is 
warranted for a superficial scar that is tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, DC 7804 
(2002).  Under the new criteria, effective August 30, 2002, a 
10 percent rating is warranted for superficial scars that are 
painful on examination.  38 C.F.R. 
§ 4.118, DC 7804 (2006).  Under both versions of the relevant 
criteria, a 10 percent rating is the maximum available 
rating.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Note 1 
following Diagnostic Code 7804 (2006).  In such a case, a 10 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  38 C.F.R. § 4.118, Note 2 
following Diagnostic Code 7804 (2006).  

At his December 2003 VA digestive conditions examination, the 
physician noted that the veteran's abdomen was soft, not 
distended, and not tender.  The examiner observed bilateral 
hernia scars.  No inguinal hernias or other types of hernias 
were palpable.  There was mild tenderness over the left 
hernia scar.  The examiner did not report that the right 
hernia repair scar was tender or painful upon examination.  
The December 2003 VA digestive conditions examination was the 
basis for the RO granting a 10 percent evaluation for the 
veteran's left hernia repair scar.  

As discussed above, 10 percent is the maximum available 
evaluation under DC 7804, and no other DC for scars is 
appropriate in this case.  Additionally, the December 2003 
examination stated that there were no palpable hernias.  
Therefore, he cannot be granted a higher evaluation under DC 
7338 for either his left or right residuals of hernia 
repairs.  The examination is found to provide highly 
probative evidence against these claims that undermines the 
veteran's credibility. 

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's residuals of a left 
hernia repair does not more closely approximate a 30 percent 
rating under DC 7338, and his residuals of a right hernia 
repair does not more closely approximate a compensable rating 
under DC 7338, as he does not currently have a hernia.  
38 C.F.R. § 4.7.  Therefore, the preponderance of the 
evidence is against this claim.  38 C.F.R. § 4.3.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a higher 
evaluation for residuals of a left hernia repair or for a 
compensable evaluation for residuals of a right hernia repair 
have not been met at any time to warrant a staged rating.  
Simply stated, the Board does not find evidence that the 
veteran's disability evaluation should be increased for any 
separate period based on the facts found during the appeal 
period.  The evidence of record from the day the veteran 
filed his claims to the present supports the conclusion that 
he is not entitled to increased compensation during any time 
within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 10 percent for residuals of a left hernia 
repair and a noncompensable rating for residuals of a right 
hernia repair.  38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in December 2001, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice in 
December 2001, prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The RO 
did not specifically ask the veteran to provide any evidence 
in his possession that pertains to the claim.  Id. at 120-21.  

However, the Board is satisfied that the December 2001 notice 
otherwise fully notified the veteran of the need to give VA 
any evidence pertaining to his claim, such that there is no 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  Moreover, the 
veteran has not made any showing or allegation that the 
content of the VCAA notice resulted in any prejudice.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various post 
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims for 
service connection and increased evaluations are being 
denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  In this regard, with respect 
to the duty to assist, the RO has secured the veteran's 
service medical records, service personnel records, VA 
medical records, private medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding that can be 
obtained, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board observes that the October 2001 VCAA notice letter 
informed the veteran of what constituted new and material 
evidence.  The veteran was informed that new evidence must be 
evidence that was submitted to VA for the first time, that 
was not cumulative or tended to reinforce a previously 
established point.  He was informed that material evidence 
must bear directly and substantially upon the issue for 
consideration.  Therefore, there is no prejudice to the 
veteran.  Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 
31, 2006).  

The Board notes that etiological opinions have not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorders during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and the disorder/s at 
issue, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R.  § 3.159 (c)(4) (2006).  As service and 
post-service medical records provide no basis to grant the 
claims, and provide evidence against the claims, the Board 
finds no basis for VA examinations to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.  

None of the requirements are met for arthritis of the elbows 
and shoulders and a right clavicle condition.  The second, 
third, and fourth requirements are not met for the remaining 
service connection claims, as there is no evidence showing 
that the claimed disabilities originated in service or during 
an applicable presumptive period.  There is also no evidence 
that the claimed conditions may be associated with the 
veteran's period of active service, as the veteran's knee and 
kidney disabilities preexisted service and his SMRs are 
negative for diagnoses of or treatment for a left knee 
condition, bronchitis, an ulcer, hypertension, and a cardiac 
condition.  In fact, it has been found that post-service 
medical records and the veteran own statements (due to their 
lack of creditability) provide evidence against these claims. 

ORDER

Service connection for a right knee condition is denied.  

Service connection for a left knee condition, including DJD 
is denied.  

Service connection for a kidney condition is denied.    

Service connection for bronchitis as a result of exposure to 
herbicides is denied.  

Service connection for an ulcer is denied. 

Service connection for hypertension is denied.  

Service connection for a cardiac condition is denied.  

Service connection for arthritis of the left elbow is denied.  

Service connection for arthritis of the right elbow is 
denied.  

Service connection for arthritis of the right shoulder is 
denied.  

Service connection for arthritis of the left shoulder is 
denied.  

Service connection for a right clavicle condition is denied.  

A higher initial disability evaluation for residuals of a 
left hernia repair is denied.  

An initial compensable evaluation for a right hernia repair 
is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


